Citation Nr: 1444812	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-08 095A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for cataracts, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for hiatal hernia, to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for ulcerative colitis, to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for osteopenia, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Tommy Klepper, Attorney
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that the claimed disabilities are due to his exposure to ionizing radiation while working on submarines at Pearl Harbor.  A DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, shows the Veteran was exposed to ionizing radiation from January 1968 to April 1969.  His exposure to radiation has been conceded.  

Postservice treatment records show diagnoses of skin cancer, cataracts, hiatal hernia, ulcerative colitis, and osteopenia.  None of these is listed in 38 C.F.R. § 3.309(d)(2) (as a disease specific to radiation-exposed veterans).  However, skin cancer and posterior subcapsular cataracts are listed as radiogenic disease in 38 C.F.R. §  3.311(b)(2) (diseases that may be induced by ionizing radiation).  Therefore, the Veteran's claims of service connection for skin cancer and cataracts must be developed pursuant to the procedures outlined in 38 C.F.R. § 3.311, to include obtaining postservice treatment records (which remain outstanding and should specifically with regard to skin cancer, identify the site of each lesion, date skin cancer was first diagnosed, name and address of the physician that first treated the disease) and referring the claim to the Under Secretary for Benefits for consideration (and possibly an advisory medical opinion).

[The Board notes that the Veteran identified Dr. M. Hines as his treatment provider for skin cancer.  A VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, is in the record and was sent to Dr. Hines.  However, the record does not show a response from Dr. Hines.  The Veteran should be advised, that if a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.]

While the remaining disabilities (hiatal hernia, ulcerative colitis, and osteopenia) are not listed as diseases specific to radiation-exposed Veterans or radiogenic diseases, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service (without regard to any statutory presumptions of 38 C.F.R. § 3.309 or under 38 C.F.R. § 3.311 with its procedural advantages).  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Veteran contends (and has submitted a supporting medical opinion to the effect, albeit without adequate rationale) that the disabilities are due to cellular changes resulting from exposure to ionizing radiation.  He has not been afforded a VA examination to determine the etiology of the claimed disabilities.  In light of the contentions and submissions, an examination to secure a medical opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The case is REMANDED for the following:

1. The AOJ should determine whether the Veteran receives VA treatment for his disabilities and, if so, to secure for the record copies of complete clinical records of all VA treatment the Veteran has received.

The AOJ should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure records of) all private treatment he has received for his disabilities (to specifically include records from Drs. Hines, Haggard, Bird, Moore, Boeckman, Cowley and the Ellis Clinic (as identified at the hearing)).  The AOJ should then secure complete clinical records of all (those not already in the record) evaluations and treatment the Veteran received for his disabilities.  If any such records identified are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should thereafter arrange for the Veteran to be scheduled for an examination by a dermatologist to determine the nature and likely etiology of his skin cancer.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Please identify the type of skin cancer diagnosed. 

b. Please identify when skin cancer was first diagnosed. 

c. Please identify the specific site of each lesion. 

d. Please identify the likely etiology for the Veteran's skin cancer.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his service, to include as due to exposure to ionizing radiation.

The examiner must explain the rationale for all opinions.  

3. After completion of the above, the AOJ should follow the procedures as outlined in 38 C.F.R. § 3.311 and refer the claims (skin cancer and cataracts) to the Under Secretary for Benefits for consideration, as necessary. 

4. The AOJ should thereafter arrange for the Veteran to be examined by the appropriate physician to determine the likely etiology of his remaining claimed disabilities (hiatal hernia, ulcerative colitis, and osteopenia).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Does the Veteran have, or during the pendency of the appeal, has he had, clinically confirmed diagnoses of hiatal hernia, ulcerative colitis, and/or osteopenia?

b. If so, please identify the likely etiology for the hiatal hernia, ulcerative colitis, and/or osteopenia.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to exposure to ionizing radiation therein?  

Regarding hiatal hernia, the examiner is asked to specifically comment on the significance (if any) of the July 1968 treatment in service for acid indigestion.  Is any current hiatal hernia disability related to the complaints treated in service?

The examiner is asked to specifically comment on the January 2012 opinion by Dr. Moore, expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement.

The examiner is asked to explain the rationale for all opinions, citing to supporting factual data (and/or) medical literature as deemed appropriate.

5. The AOJ should then review the record and adjudicate the claims, to include consideration of the provisions of 38 C.F.R. § 3.311 (for claims based on exposure to ionizing radiation) and 38 C.F.R. § 3.303.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

